Title: From James Madison to Robert R. Livingston, [17] December 1802
From: Madison, James
To: Livingston, Robert R.


private
Dear Sir
Washington Decr. 16. [17] 1802
I am induced by the very favorable information given me of the promising merits of Mr. Cabell, the young gentleman who will hand you this, to ask the favor of your friendly attentions to him. He visits France I understand partly on account of his health, but with a laudable view also to the advantage of his mind. On the supposition that he will proceed with little delay from Bourdeaux the port for which he will sail, to Paris, I shall make him the Bearer of some of the late newspapers. The one of this morning containing the message of the President is inclosed. The date of it will suggest that Congress can not have entered as yet into the business of the Session. I inclose also a late proceeding of the Legislature of Kentucky, occasioned by the breach of the Treaty with Spain by the Intendant at N. Orleans, in an article which is connected with the strongest feelings of the Western Country. The assurances of Mr. Yrujo with other evidence, make it pretty certain that the measure of the Intendant was not warranted by orders from his Government, and it is hoped that the interpositions for correcting it will succeed before much injury will have ensued. The excitement however which it has produced ought to admonish the Holders whoever they may be, of the Mouth of the Mississippi, that justice, ample justice to the Western Citizens of the U. States, is the only tenure of peace with this Country. There are now or in two years will be, not less than 200,000 Militia on the waters of the Mississpi., every man of whom would march at a Minutes warning to remove obstructions from that outlet to the Sea, every man of whom regards the free use of that river as a natural & indefeasable right, and is conscious of the physical force that can at any time give effect to it. This consideration ought not to be overlooked by France, and would be alone sufficient, if allowed its due weight, to cure the phrensy which covets Louisiana. Other considerations however seem likely to co-operate for the same purpose. According to the latest accts. from St Domingo & her other W. I. Islands, they must be lost to her without large & speedy reinforcements. And if the indications which cross the Atlantic are just, a renewal of the war in Europe is not an improbable event, and will be the more critical to the Chief Consul, as he has at once provoked it by his external measures, and made no provision for it by measures of credit or œconomy at home. We are anxious to learn how far the project of Louisiana may be shaken by any of these or other causes, as well as the decision on the favorable report made to the French Government on the subject of American claims of every sort. Untill some thing further is known on these points, there is nothing to be added to the Official explanations which I have already from time to time transmitted.
The elections for the next Congress are over in most of the States. The tide of republicanism has run stronger than was anticipated, and shews the more fully the spirit of the Community as it has been resisted by the most impetuous efforts of the minority, and particularly by every species of Newspaper artifice in a spirit & stile without example.
The Convention with Spain on the subject of spoliations is now before the Senate. I have not learnt the impression with which it is received. You have known without doubt from Mr. King himself his purpose of coming home in the Spring. The President has not yet fixed on his successor. Accept Dr. Sir assurances of the friendly sentiments & high esteem with which I remain Yrs.
James Madison

 

   
   RC (PHC). Date corrected on the basis of internal evidence and by comparison with John Breckinridge to JM, 17 Dec. 1802. Docketed by Livingston. Enclosure not found, but see n. 2.



   
   Joseph Carrington Cabell (1778–1856) was educated at the College of William and Mary and graduated in 1798. He traveled in Europe from 1802 to 1806. He served in both houses of the Virginia General Assembly and from 1819 to 1856 was a visitor and twice rector of the University of Virginia (Elizabeth Langhorne et al., A Virginia Family and Its Plantation Houses [Charlottesville, Va., 1987], pp. 104–5).



   
   See Robert Johnson to JM, 5 Dec. 1802, and n. 2.



   
   See Yrujo to JM, 27 Nov. 1802.



   
   Although the original signed copy of the convention was received at the State Department on 24 Nov. 1802, no evidence has been found that it was sent to the Senate before Jefferson’s formal submission on 11 Jan. 1803 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:495; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:475).


